t c memo united_states tax_court edith hunter hornberger et al petitioners v commissioner of internal revenue respondent docket nos filed date craig d bell for petitioners john c mcdougal for respondent memorandum findings_of_fact and opinion jacobs judge in separate notices of deficiency respondent determined the following deficiencies and additions to tax cases of the following petitioners are consolidated herewith for purposes of trial briefing and opinion estate of edna b hunter deceased shirley hunter administratrix docket no and ev hunter trust shirley m hunter and t william dowdy co-trustees docket no - - re edith h hornberger docket no addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure re estate of edna b hunter deceased shirley m hunter administratrix docket no addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure re ev hunter trust shirley m hunter and t william dowdy co- trustees docket no addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure the deficiency and addition_to_tax in each of these consolidated cases is a duplication of the deficiency and addition_to_tax in the other cases following concessions by the parties the issues for decision are whether interest on estate_taxes paid_by the ev hunter trust the trust in and deducted by the trust’s grantor edith h hornberger petitioner on her amended individual tax_return and refunded by the internal_revenue_service irs to the estate of edna b hunter deceased the estate in constitutes income in pursuant to the tax-benefit rule to - - the estate the trust or petitioner and whether a sec_6651 addition_to_tax for failure to timely file a tax_return is applicable all section references are to the internal_revenue_code in effect for the year under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner resided in springfield virginia on the date her petition was filed the legal address of both the trust and the estate was in springfield virginia at the time they petitioned this court decedent and her estate edna b hunter’s decedent’s only child herbert c hunter mr hunter was married to shirley m hunter mrs hunter mr and mrs hunter had a daughter petitioner who was born on date mr hunter was murdered in on date decedent died intestate leaving an estate valued at over dollar_figure million to petitioner mrs hunter qualified and served as the administratrix of decedent’s estate mrs hunter - retained henry clay mr clay the family accountant and attorney to advise her and to prepare legal and tax documents for the estate the trust on date days after her 18th birthday petitioner executed a_trust indenture pursuant to which an irrevocable_trust was established the trust was to exist until date the date petitioner would turn years old however the terms of the trust_indenture could be modified or amended and the trust could be terminated at the end of each year period during the term of the trust provided the change or termination was agreed to by all of the trustees and petitioner ultimately all of the assets petitioner inherited from the decedent were placed into the trust the trust had three cotrustees t william dowdy mr dowdy mrs hunter and mr clay mr dowdy an attorney dealt with real_estate issues particularly condemnation proceedings and other matters requiring court appearances mrs hunter acted as a liaison between petitioner and mr clay pursuant to the provisions of the indenture two trustees could act on any matter within their collective authority in reality mr clay alone determined the amount of the trust distributions the trust was established at the recommendation of mr clay at the time petitioner signed the trust_indenture mr clay did not explain to her how the trust would operate - - mr clay managed and controlled the trust its assets and all relevant files relating thereto he alone assumed responsibility for investment decisions made distributions to petitioner maintained the trust books_and_records and prepared and filed tax returns and supporting documentation he prepared annual accountings of the trust’s finances on behalf of the cotrustees depicting distributions from the trust as well as assets contained in the trust as of spring mr clay had fallen a few years behind in preparing these accountings because most of the trust assets consisted of unimproved land near springfield mall which was tied up in condemnation proceedings mr clay believed that petitioner was too young to comprehend the substantial inheritance she had received he took the position that only after petitioner became older would she appreciate the size and type of assets inherited and be in a position to properly manage her inheritance consequently mr clay provided petitioner with minimal information regarding her inheritance he did not prepare any statements detailing the size or composition of the trust assets the income generated by the trust or the amounts of distributions or expenditures of funds that were made on her behalf because of mr clay’s philosophy petitioner was clueless as to the size and type of the trust assets petitioner was aware only that the trust assets included real_estate which she believed had a value of dollar_figure to dollar_figure million the estate’s form_706 and petitioner’s amended_return on date the estate timely filed a form_706 u s estate_tax_return reporting dollar_figure as the estate_tax due at the time the return was filed the estate remitted dollar_figure asa partial payment the return was audited and a notice_of_deficiency was issued determining an additional estate_tax liability of dollar_figure and additions to tax of dollar_figure the estate did not contest the deficiency or additions to tax and they were duly assessed between date and date a total of dollar_figure including the dollar_figure partial payment remitted with the return was paid toward the balance due pursuant to the estate_tax_return the deficiency and additions to tax and the statutory interest the trust paid a portion of this balance in including dollar_figure of interest on the estate’s deficiency mr clay treated the trust as a complex taxable trust in preparing and filing the trust’s fiduciary income_tax returns ’ accordingly the trust’s form_1041 u s fiduciary income_tax return reflected a total dollar_figure deduction for interest_paid in the parties’ stipulation of facts the figure for interest_paid is erroneously reflected as dollar_figure we use the correct figure reflected on the return ‘ a complex_trust is a separate taxpayer subject_to the income_tax see sec_1 which included the dollar_figure paid in date the irs and the estate entered into a settlement agreement in which the federal estate_tax liability and additions to tax previously assessed were decreased in the respective amounts of dollar_figure and dollar_figure in late date the irs the trust representatives and petitioner agreed that the trust should have been taxable as a grantor_trust pursuant to sec_671 through since its inception accordingly in date amended form sec_1041 were filed for the trust recharacterizing the trust as a grantor_trust as a result of this recharacterization the dollar_figure of interest_paid on the estate_tax was attributed to petitioner and was reflected as an interest_deduction on her amended income_tax return the refund check on date the irs issued a dollar_figure refund check the refund check made payable to the estate the refund check included dollar_figure in interest that previously had been a grantor_trust is not subject_to the income_tax rather all of the income and deductions pertaining to a grantor_trust must be taken into account by the grantor see secs the explanation of change to income and tax reduction for attached to petitioner’s amended_return in relevant part states the administrative expenses of the hunter estate are to be flowed through the e v hunter trust grantor_trust and ultimately reflected on the individual income_tax returns of edith hunter hornberger --- - assessed against the estate and paid_by the trust as well as an additional dollar_figure in statutory interest on the overpayment the parties have stipulated upon receipt of the estate_tax refund check the administratrix of the hunter estate provided the check to edith hunter hornberger who negotiated it to the co- trustees of the hunter trust who deposited it into the trust bank account of the interest component of the refund check petitioner reported dollar_figure the portion which her representatives calculated as the interest on the overpayment on her individual tax_return ’ the remainder of the interest component of the refund check dollar_figure represented a return of a portion of the dollar_figure deficiency_interest the trust paid in neither petitioner the trust nor the estate reported the dollar_figure refund of overpaid assessed interest on her or its respective return no form 1099-int or other informational return was issued to the estate or the trust the parties now agree that the interest on the overpayment is dollar_figure and the balance of dollar_figure is also reportable by petitioner as interest_income on date respondent provided petitioners with a copy of the irs office of appeals posting voucher approving the manual refund of estate_taxes additions to tax and interest for the estate refund this posting voucher notes that the dollar_figure total payments included dollar_figure in interest previously assessed against the estate it also specifies an additional dollar_figure of statutory interest on the federal estate_tax overpayment that was included in the refund to the estate --- - mr clay keith hornberger and the trust distributions mr clay managed the trust assets conservatively other than paying a portion of petitioner’s education and other living_expenses he gave her a modest monthly cash allowance which was deposited directly into her bank account in petitioner’s monthly allowance was dollar_figure petitioner attended college part time and worked part time as a bank teller on date she married keith hornberger mr hornberger following her marriage petitioner no longer attended school and began working full time after the couple had children in petitioner ceased working outside their home at all relevant times mr hornberger was unemployed mr clay periodically increased petitioner’s monthly allowance but only after and in response to her requests mr clay did not approve of petitioner’s marriage to mr hornberger mr clay believed mr hornberger to be a freeloader thus he kept the trust financial information from petitioner because he feared that mr hornberger and his questionable friends might try to milk the trust through petitioner at the time of petitioner’s marriage to mr hornberger she asked mr clay to increase her monthly allowance approximately a week later mr clay agreed to do so increasing her monthly allowance to dollar_figure mr clay’s concern arose from an incident in the late 1980's when the trust provided dollar_figure to mr hornberger in order for him to start an automobile detailing business the funds continued -- - adding to mr clay’s skepticism during mr hornberger experienced a bipolar mental disorder that became progressively worse mr hornberger threatened suicide and violence against his family ie he told mrs hunter that he would cut her or slice her up petitioner was forced to move with her children out of the family home she did not inform mr hornberger of their whereabouts mr hornberger was then hospitalized for observation several times and on date he escaped from a hospital after being confronted by police and the possibility of his arrest mr hornberger agreed to a to 60-day confinement he was placed on medication in order to be convinced that he was properly taking his medication petitioner waited approximately l month after his release from the hospital to move back into the family home in february or date mr clay objected to petitioner’s requests that the trust pay mr hornberger’s hospitalization bills which at the time had accumulated to approximately dollar_figure as a result of her strained relationship with mr clay petitioner frequently approached her mother as cotrustee to intercede on her behalf in obtaining additional funds from the trust it was only after mrs hunter’s intervention that mr clay permitted the trust to pay mr 1’ continued were quickly spent and no business was created from that point on mr clay took a hard-nosed position with petitioner whenever she requested additional funds from the trust hornberger’s medical_expenses by mr clay increased petitioner’s monthly allowance to dollar_figure mr clay’s demise from to mr clay prepared the annual tax returns for petitioner and the trust petitioner usually went to mr clay’s office to sign her individual tax returns she generally was not provided an opportunity to review the returns rather mr clay had the return open to the signature page and petitioner was instructed to sign it mr clay alone signed the trust fiduciary income_tax return petitioner never saw this return during the fall of at the age of mr clay suffered several heart ailments his strength and physical endurance weakened on several occasions during the latter part of mr clay fell in the parking lot outside his law office his falls and physical condition resulted in his hospitalization on several occasions in late and in early concurrently mr clay was the care provider for his wife who suffered from alzheimer’s disease in late date they moved from the family home to the palm springs retirement community mr clay continued practicing law going to his office when possible in early mrs hunter and mr dowdy were aware of mr clay’s deteriorating health and periodically discussed with him the progress he had made regarding the preparation and filing of the required returns mr clay who had remained mentally alert assured them that he was progressing in the usual manner in preparing the fiduciary income_tax return and the allocation statement for petitioner during march and april of petitioner inguired about her tax_return with mr clay and her mother she was told that the tax returns and grantor_trust allocation statements were being prepared mr clay informed the cotrustees that sufficient estimated_tax payments had been previously made he specifically informed mr dowdy that if he was unable to complete and file the returns he would prepare and file appropriate extension forms mr clay’s health continued to decline through the spring of on date he was moved to a convalescent home where he died days later as a result of mr clay’s deteriorating health he neither completed the information_return for the trust nor filed the necessary returns for petitioner the estate or the trust within the prescribed period no extensions were requested following mr clay’s death the surviving cotrustees retained a certified_public_accountant to prepare and file tax returns for the estate the trust and petitioner on date the returns a form_1040 for petitioner and form sec_1041 for the estate and the trust were filed for all three taxpayers’ tax_year notices of deficiency separate notices of deficiency were mailed to petitioner of the notices stated recovery_of prior deduction per return s -q- the trust and the estate the explanation of items attached to each as corrected big_number adjustment big_number since you and or pass-through entities of which you are beneficiary recovered an amount deducted in a prior year we included it in your income under the tax- benefit rule and pursuant to the duty_of_consistency this amount is income to you in accordance with sec_61 income from whatever source is taxable interest_income from irs per return dollar_figure as corrected big_number adjustment big_number since you and or pass-through entities of which you are a beneficiary received interest_income on a refund from the internal_revenue_service we have included the amount shown in your income each notice also determined a sec_665l a addition_to_tax ultimate findings_of_fact in petitioner received a refund of dollar_figure in interest that she had deducted as interest_expense on her amended_return petitioner had reasonable_cause for the late filing of her federal_income_tax return - - opinion issue tax-benefit rule respondent contends that the tax-benefit rule requires petitioner to include in her income the dollar_figure refund of interest which was deducted on her amended tax_return in the alternative respondent asserts that that amount is includable in the income of either the estate or the trust the tax-benefit rule requires an amount to be currently included as income to the extent that the amount was properly deducted in a year prior to the current_year the deduction resulted in a tax_benefit an event occurs in the current_year that is fundamentally inconsistent with the premises on which the deduction was originally based and a nonrecognition_provision of the internal_revenue_code does not prevent the inclusion in gross_income see eg 460_us_370 101_tc_35 a current event is an event that is fundamentally inconsistent with the premises on which the deduction was originally based when that event would have prevented the deduction i the deficiencies and additions respondent determined against the estate and trust are alternatives neither a deficiency nor an addition_to_tax will be due from either entity should we hold that petitioner realized income pursuant to the tax-benefit rule -- - if the event had occurred in the year of the deduction see hillsboro natl bank v commissioner supra frederick vv commissioner supra pincite petitioner maintains that the tax-benefit rule is not herein applicable she posits that the estate and petitioner are different persons---petitioner claimed the interest_deduction on her amended tax_return the refund check was payable to the estate in as the estate’s recovery in of the amount deducted continuing petitioner asserts that it is of no consequence that the trust or petitioner ultimately received the proceeds from the refund check because it was the estate which had title to and possessed the refund respondent asserts petitioner’s position is flawed relying on the stipulation agreed to by the parties upon receipt of the estate_tax refund check the administratrix of the hunter estate provided the check to edith hunter hornberger who negotiated it to the co-trustees of the hunter trust who deposited it into the trust bank account respondent contends that although the refund check was payable to the estate the funds were returned in to petitioner who had taken the interest_deduction on her amended_return ’ according to respondent it is inconsistent for respondent points to the stipulated fact that the refund check included dollar_figure which represented a return of part of the dollar_figure deficiency_interest paid_by the trust in moreover the parties stipulated that the amended continued -- - petitioner to have claimed a deduction on her amended_return and not reported the refund she received we agree with respondent the trust originally paid the interest on the tax_deficiency and deducted that amount dollar_figure as an interest_expense on its fiduciary return when this return was amended to reflect the agreement among the irs the trust representatives and petitioner to recharacterize the trust as a grantor_trust the interest_expense_deduction the trust had claimed was allocated to petitioner and was reflected on her amended income_tax return the deduction resulted in a tax_benefit in proportion to the full amount of the deduction and the amount was ultimately returned to petitioner via the refund check in in sum the refund of the interest on the tax_deficiency previously deducted gives rise to taxable_income under the tax- continued return attributed to edith hunter hornberger all trust income and deductions including the deduction for the dollar_figure of interest_paid on the estate_tax in 460_us_370 the hillsboro bank paid state taxes and deducted them when paid pursuant to sec_164 later the state refunded the taxes directly to the bank’s shareholders the government sought to include the shareholders’ refund of the state taxes in the income of the bank see id pincite the supreme court concluded that unless a nonrecognition_provision of the internal_revenue_code prevents it the tax_benefit_rule ordinarily applies to require the inclusion of income when events occur that are fundamentally inconsistent with an earlier deduction id pincite benefit rule the dollar_figure petitioner deducted on her amended return went from the trust to the irs to the estate to petitioner and back to the trust petitioner and the trust parted with no money consequently it would be inconsistent to permit petitioner to retain the benefit of the dollar_figure deduction when that amount was refunded to her see e g frederick v commissioner supra further we are mindful that respondent’s tax_benefit analysis is consistent with the date agreement that the trust had been a grantor_trust since its inception as reflected on the amended returns for the trust and petitioner accordingly we hold that the dollar_figure refunded constitutes income to petitioner pursuant to the tax-benefit rule for her tax_year issue sec_665l a addition_to_tax we now address whether the imposition of the sec_6651 a addition_to_tax for failure to timely file a return is herein appropriate the sec_6651 addition_to_tax can be avoided if the taxpayer’s failure_to_file was due to reasonable_cause and not due to willful neglect see sec_6651 rule a 469_us_241 38_f3d_440 9th cir reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time see united_states v boyle -- - supra pincite sec_301 6651-l1 c proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference see united_states v boyle supra pincite petitioner argues that personal problems and the unavailability of records constituted reasonable_cause for petitioner’s failure to timely file her return respondent on the other hand contends that petitioner could have obtained sufficient information if she had so desired we agree with petitioner we are satisfied that petitioner was ignorant of the trust’s large income and assets she was not provided with any documentation that would inform her what if any funds’ she received from the trust were taxable_income mr clay as principal trustee of the trust possessed and controlled the financial records pertaining to the trust the uncontradicted testimony reveals that mr clay was extremely secretive with regard to these records because of his concern about petitioner’s young age as well as the undesirable qualities mr hornberger exhibited he refused to hand over relevant information regarding the trust in addition mr clay did not permit mr dowdy or mrs hunter access to the financial records moreover given mr clay’s previous track record there was nothing to suggest that he would be late in performing his fiduciary responsibilities petitioner mrs hunter and mr dowdy - - testified that although mr clay was physically ill during and he remained mentally sharp until his death petitioner and the cotrustees frequently inguired as to mr clay’s progress regarding the necessary tax documents mr clay repeatedly assured them of his progress absent mr clay’s illness undoubtedly the appropriate documents would have been prepared and filed we have held that the inability of a taxpayer to obtain records may constitute reasonable_cause to justify setting aside the failure to timely file addition_to_tax see eg berenbeim v commissioner tcmemo_1992_272 connor v commissioner tcmemo_1982_302 we conclude that petitioner was unable to obtain the necessary trust records from mr clay and consequently had reasonable_cause not to file her individual tax_return and did not willfully neglect her duty to do so on the basis of the record before us we conclude that petitioner exercised ordinary business care and prudence but because of circumstances beyond her control she was unable to file her tax_return timely accordingly we hold that petitioner is not liable for the addition_to_tax and respondent's sec_6651 a determination is not sustained - - to reflect the foregoing and the parties’ concessions decision will be entered under rule in docket no decision will be entered for petitioner estate of efdnabbb hunter deceased shirley m hunter administratrix in docket no decision will be entered for petitioner ev hunter trust shirley m hunter and t william dowdy co-trustees in docket no
